Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is responsive to the continuation application claims filed / dated February 2, 2021.  Claims 1-16 are presented for examination.

Allowable Subject Matter

The numbering of original claims 1-16 is renumbered. Claim(s) 2, 3, 10, 11 have been canceled, and no new claims have been added.
  
The Office deems Applicant’s claim amendments to the originally-filed claims entered via an Examiner's amendment (below) persuasive to overcome a rejection of the claims over any applicable prior art reference{s} and/or any candidate prior art combination, and the claims are accordingly considered in condition for allowance (MPEP § 1302.14).

EXAMINER'S AMENDMENT
1.   An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.   Authorization for this examiner's amendment was given in a telephone interview with Applicant’s Representative (Haim Factor, Reg. No. 52,877) on 5/12/2022.

3. The application has been amended as follows:
In the Claims:
Please AMEND claim 1 as follows:
(Currently-amended) A system for seamless broadcast data recovery using terrestrial and broad band connectivity of transmission of a data stream, the system having at least one IP distribution network for reliable transfer of the data stream from a sender to a plurality of receivers, the system having: 
a transmission center configured to receive the data stream from the sender and to send stamped RTP packets in an IP reference RTP stream to the at least one IP distribution network and to send stamped RTP packets as an RTP broadcast data stream to at least one broadcast network, the at least one broadcast network chosen from the list including: a satellite and an RF link;      
at least one registered/assigned recovery server connected to the at least one IP distribution network and assigned to at least one of the plurality of receivers, the at least one recovery server configured to receive a protected IP stream from the transmission center;  
the at least one of the plurality of receivers configured to send a recovery request to the at least one recovery server when the respective receiver detects an erroneous/missing packet; 
wherein the at least one recovery server is configured to send a recovery data stream to the at least one of the plurality of receivers following receipt of the recovery request
wherein the transmission center is configured to stamp RTP packets, dependent on the presence of a null packet in the data stream, wherein data stamped to the null packet includes: a newly-created marker; an extracted RTP packet header information; a media index counter; and RTP packet identifiers since a previous marker; and
wherein the at least one registered/assigned recovery server further includes, respectively: a recovery server IP network interface; a recovery registration block; an RTP packet recovery block in communication with an RTP packet buffer and with the IP network interface; a media stamp detection block in communication with the RTP packet buffer; and the media stamp detection block configured to extract marker information from the RTP packet buffer and create a manifest list.   

Please AMEND claim 2 as follows:
(Currently-deleted) 

Please AMEND claim 3 as follows:
(Currently-deleted)  

Please AMEND claim 4 as follows:
(Currently-amended) The system according to claim 1, wherein the transmission center further includes: a transmission center RTP encapsulator configured to receive the data stream directed to the IP distribution network and to create the IP reference RTP stream ; a media stamping block configured to receive the IP reference RTP stream and to collect and stamp information into the IP reference RTP stream;  a transmission center local RTP buffer in communication with the media stamping block, the transmission center local buffer configured to receive stamped RTP packets; and a streaming and recovery block in communication with the local RTP buffer and with a transmission center IP network interface.
(Original) The system according to claim 4, wherein the transmission center is further configured to receive the data stream directed to the broadcast network and to direct the broadcast data stream to the media stamping block configured to collect and stamp information the data stream directed to the broadcast network and to forward the stamped broadcast data stream to the broadcast network, and not through the transmission center IP network interface.
(Original)  The system according to claim 5, wherein the at least one of the plurality of receivers further includes, respectively: a receiver stamp media detection block in communication with both a receiver media stamped processing block and a receiver local media buffer; an RTP packet recovery block in communication with the media stamped processing block, a receiver RTP packet buffer, and a receiver network interface; a receiver media RTP to media playout buffer in communication with the receiver RTP packet buffer and a media output, in communication with the receiver network interface; and a receiver media to RTP block in communication with the receiver local media buffer and the receiver RTP packet buffer. 
(Original)  The system according to claim 6, wherein the receiver media stamped processing block is configured to extract stamped information from the IP data stream and to compare and retrieve respective, corresponding stamped information of a corresponding RTP sequence of the RTP packets in the manifest list. 
(Original)  The system according to claim 7, wherein a readily-available narrow band data link is configured to deliver the recovery data stream whenever a broad band data link is not available. 


Please AMEND claim 9 as follows:
(Currently-amended) In a system for seamless broadcast data recovery using terrestrial and broad band connectivity of transmission of a data stream having a plurality of media packets with stamped information, the system having at least one IP distribution network for reliable transfer of the data stream from a sender to a plurality of receivers, a method comprising: 
configuring a transmission center to receive the data stream from the sender and to send stamped RTP packets in an IP reference RTP stream to the at least one IP distribution network and to send stamped RTP packets as an RTP broadcast data stream to at least one broadcast network, the at least one broadcast network chosen from the list including: a satellite and an RF link;    
connecting at least one registered/assigned recovery server to the at least one IP distribution network and assigning the at least one registered/assigned recover server to at least one of the plurality of receivers, the at least one recovery server receiving a protected IP stream from the transmission center;  
configuring the at least one of the plurality of receivers to send a recovery request to the at least one recovery server when the respective receiver detects an erroneous/missing packet; and
whereby the protected IP stream is encapsulated into RTP packets and stamped in the transmission center and the at least one recovery server sends a recovery data stream to the at least one of the plurality of receivers following receipt of the recovery request
whereby the transmission center stamps RTP packets, dependent on the presence of a null packet in the data stream, whereby data stamped to the null packet includes: a newly-created marker; an extracted RTP packet header information; a media index counter; and RTP packet identifiers since a previous marker; and
whereby a server media stamp detection block of the at least one registered/assigned recovery server extracts RTP packet marker information from an RTP packet buffer of the at least one registered/assigned recovery server and creates a manifest list, the manifest list including:  a marker index; a timing value; a number of media packets; a number of bytes since a previous marker; a segment location; and an individual RTP packet marker.

Please AMEND claim 10 as follows:
(Currently-deleted) 
Please AMEND claim 11 as follows:
(Currently-deleted) 

Please AMEND claim 12 as follows:
(Currently-amended) The method according to claim 9, whereby a receiver stamped media detection block of at least one of the plurality of receivers receives an RTP information and functions according to the following steps: 
the receiver media stamp detection block waits for arrival of a new RTP packet;
upon arrival of the new RTP packet, increment a media index and store a media counter;
check the new RTP packet for inclusion of stamped information;
if the new RTP packet includes stamped information, create a new RTP segment; extract RTP packet header information from the RTP packet; include the media index counter; add RTP packet identifiers since a previous RTP segment; and write the RTP packet header information, the media index counter, and the RTP packet identifiers as new entry in the manifest list, and return to step a; and
if the new RTP packet does not include timing information, no manifest entry is made and return to step a.
 (Original) The method according to claim 12, whereby the receiver stamped media detection block of one of the plurality of receivers receives an incoming stream of incoming media packets, the incoming stream including: packets not including null/stamped information; packets including stamped information; and packets including a transmission error indicator (TEI), whereby the stamped media detection block identifies the incoming media packets by scanning and comparing the incoming media packets against a predefined media packet and analyzing the incoming media header and internal information against the predefined media.
(Original) The method according to claim 13, whereby the receiver stamped media detection block functions further according to the following steps:
wait for arrival of a new media packet;
upon arrival of the new media packet, a counter is incremented and the incremented counter value is forwarded as an outgoing media index;
if the new media packet does not include a TEL, a check is performed to determine if the new media packet includes stamped information and if the new media packet includes a TEL, return to step a;
if the new media packet includes stamped information: the stamped information is extracted; the information is forwarded to a media information; and return to step a; and
if the new media packet does not include stamped information, return to step a.
(Original) The method according to claim 14, whereby a receiver media stamped processing block of one of the plurality of receivers receives a flow of media packets having stamped information from the receiver stamped media detection block, the receiver media stamped processing block functions according to the following steps:
wait for arrival of the media packet;
extract the marker information from the packet;
read the manifest list to check if values of the marker information are in sync with a corresponding manifest information;
if the values match, store the media packet marker information as a reference for a next timing packet to be read, and return to step a; and
if the values do not match, a segment recovery request is issued, new information is received from the at least one recovery server, and the new information is stored. 
(Original) The method of claim 9, whereby a readily-available narrow band data link delivers the recovery data stream whenever a broad band data link is not available.

The Office notes that the closest candidate prior art reference(s) identified for potentially disclosing the independent claims [Pecqueur et al], and in particular claim 1 discloses one or more features / elements currently recited by the independent claim, but fails to disclose particular claim feature(s) as amended above.
Pecqueur et al [US Patent Publication 2008/0292281 A1], for example, discloses a method and process for placing a multimedia object comprising at least one elemental data stream in memory by a terminal receiving the said elemental stream or streams, the said stream or streams being received by the terminal in the form of data packets comprising a data part and a header comprising serial numbers, comprising a stage of placing the data parts of packets received in a data object, a stage of creating a hint track comprising elemental records relating to data packets, these elemental records being placed in memory in sequence according to the serial numbers of the packets received and including a reference to the data in the said packets within the data object [Pecqueur: Abstract] [0008] [Figs. 1-4].
  Significantly, and as part of his invention, Pecqueur discloses in one aspect wherein transmitted / broadcasted RTP packets are reconstituted from information placed in memory in a hint track for the headers and data referenced for the data part of the packets, and the reconstituted packets can then be transmitted to the IP stack as if they had been received by a Broadcasting system. However, during the stage of placing a broadcast multimedia object in memory, transmission errors may give rise to the loss of data packets, and one way of overcoming these transmission errors is to implement ‘recovery of missing packets’ by ‘requesting re-transmission of the missing packets’ via an interactive link {i.e., WiFi or 3G link} [Pecqueur: 0006-0007].  And according to one particular embodiment of the disclosed invention, a stage of ‘recovering non-received packets’ includes the dispatch of a ‘recovery request’ {by Receiving Terminals} to a Recovery Server, and the receipt of data comprising the non-received packets in response to the request [Pecqueur: 0010-0011].  Pecqueur additionally and expressly discloses in one aspect that the RTP packets is comprising a header that includes a serial number  which enables the Receiver to reconstitute the sequence of packets transmitted, together with a ‘time-stamp’ for the time when the first bit of the data packet was created, and through this ‘time-stamp’ reception can be synchronized with the transmission of  packets in a single RTP session.  Further, missing packets poorly transmitted or lost during transmission can be ‘detected’ and ‘recovered’.  The protocol for the ‘recovery request’ may be any protocol which makes it possible to send a request to a Recovery Server and receive the missing packets in response to the request {i.e. HTTP protocol} [Pecqueur: 0023, Fig. 2 – 0032, Fig. 3].
Pecqueur thus generally discloses “a system for seamless broadcast data recovery using terrestrial and broad band connectivity of transmission of a data stream, the system having at least one IP distribution network for reliable transfer of the data stream from a sender to a plurality of receivers, the system having: 
a transmission center configured to receive the data stream from the sender and to send stamped RTP packets in an IP reference RTP stream to the at least one IP distribution network and to send stamped RTP packets as an RTP broadcast data stream to at least one broadcast network, the at least one broadcast network chosen from the list including: a satellite and an RF link;      
at least one registered/assigned recovery server connected to the at least one IP distribution network and assigned to at least one of the plurality of receivers, the at least one recovery server configured to receive a protected IP stream from the transmission center;  
the at least one of the plurality of receivers configured to send a recovery request to the at least one recovery server when the respective receiver detects an erroneous/missing packet; 
wherein the at least one recovery server is configured to send a recovery data stream to the at least one of the plurality of receivers following receipt of the recovery request…”.

However, Pecqueur fails to expressly teach or disclose additional feature(s) currently recited by amended independent claim 1, such as “wherein the transmission center is configured to stamp RTP packets, dependent on the presence of a null packet in the data stream, wherein data stamped to the null packet includes: a newly-created marker; an extracted RTP packet header information; a media index counter; and RTP packet identifiers since a previous marker; and wherein the at least one registered/assigned recovery server further includes, respectively: a recovery server IP network interface; a recovery registration block; an RTP packet recovery block in communication with an RTP packet buffer and with the IP network interface; a media stamp detection block in communication with the RTP packet buffer; and the media stamp detection block configured to extract marker information from the RTP packet buffer and create a manifest list…”.  The amended independent claim(s) of the instant application are thus considered allowable over the candidate prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Glenford Madamba whose telephone number is 571-272- 7989. The examiner can normally be reached on Monday-Friday 7:00AM-4: 30PM, first Fridays OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451